 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

Craig S. Miller (State Bar No. No. 139682)

William S. Weisberg (State Bar No. 146284)

WEISBERG & MILLER

654 Sacramento Street, Third Floor

San Francisco, California 94111

Telephone:(415) 296-7070

Facsimile:(415) 296-7060

 

Attorneys for Plaintiff

 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFONRIA

 

    Case No.   WORLD SURVEILLANCE GROUP INC.,     a Delaware Corporation,      
  complaint for: Plaintiff,         (1) BREACH OF CONTRACT; vs.   (2) BREACH OF
COVENANT OF GOOD     FAITH AND FAIR DEALING; LA JOLLA COVE INVESTORS, INC.,  
(3) UNJUST ENRICHMENT; a California corporation,   (4) BREACH OF FIDUCIARY
DUTIES;     (5) OPEN BOOK ACCOUNT; DOES 1-30,   (6) Account stated;     (7)
InTentional misrepresentation; Defendants.   (8) fraud in the inducement;    
(9) Manipulation and Fraud – Exchange Act Section 10(b), and 17 CFR 240.10b-5;  
  (10) Violation of California Business and Professions Code Section 17200;    
(11) Declaratory relief;     (12) injunctive releif

 

World Surveillance Group Inc. complains of La Jolla Cove Investors, Inc. and
Does 1 through 30 as follows:

 

 Page 1 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

I. PARTIES

 

(1)

 

Plaintiff World Surveillance Group Inc. (“WSGI”), at all times mentioned in this
complaint was, and still is, a Delaware corporation whose principal place of
business is located in Kennedy Space Center, Florida.

 

(2)

 

Defendant La Jolla Cove Investors, Inc. (“La Jolla”), at all times mentioned in
this complaint was, and still is, a California corporation whose principal place
of business is located in La Jolla, California. On information and belief, La
Jolla is an investor and financier focusing on private money lending.

 

(6)

 

Plaintiff WSGI does not know the true names and capacities, whether associate or
individual, of defendants sued herein as Does 1 through 30, inclusive, and
therefore has sued these defendants by such fictitious names. Plaintiff WSGI
prays leave to insert the true names and capacities of these fictitiously named
defendants when they are ascertained.

 

(7)

 

On information and belief, each of the defendants designated herein as a Doe is
legally responsible and liable in some manner for the hereinafter referred to
events, happenings, and obligations.

 

(8)

 

On information and belief, Defendant La Jolla and Does 1 through 30 (together
collectively “Defendants”), committed the hereinafter mentioned acts and conduct
as the agents, employees, servants, subsidiaries, partners, members, associates,
or representatives of each other, and that some or all of the things alleged to
have been done by these defendants were done in the course and scope of the
agency, employment, service, subsidiary relationship, partnership, membership,
association, or representative relationship.

 

 Page 2 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(9)

 

Further, some or all of the acts herein alleged were performed with the
knowledge and consent of Defendants and their respective principals, employers,
masters, parent corporations, partners, members, associates, or representatives,
and were approved of and ratified by one or more of the other defendants.

 

II. JURISDICTION

 

(10)

 

This Court has original subject-matter jurisdiction over this case pursuant to
the diversity of the parties under 28 USC § 1332, in that Plaintiff and
Defendants are citizens of different states and the amount in controversy
exceeds seventy-five thousand dollars ($75,000).

 

(11)

 

Further, this Court has personal jurisdiction over the parties pursuant to a
forum selection clause of the Securities Purchase Agreement (“SPA”) as agreed
upon and executed by Plaintiff and Defendants. Pursuant to the SPA, Section 5.8,
“Governing Law,” all parties agreed that all court actions, “concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement [i.e. the SPA] and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the California Courts.” Pursuant to
the SPA, Section 1.1, “Definitions,” “‘California Courts’ means the state and
federal courts sitting in the City of San Francisco, State of California.” Aside
from the diversity of the parties, this also is why this case was brought
specifically in this California Court. A true and correct copy of the SPA is
attached hereto as Exhibit A.

 

III. VENUE

 

(12)

 

Venue in this Court is proper pursuant to a venue selection clause of the SPA as
agreed upon and executed by Plaintiff and Defendants. Pursuant to the SPA,
Section 5.8, “Governing Law,” all parties agreed that all court actions,
“concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement [i.e. the SPA] and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the California Courts.”
Pursuant to the SPA, Section 1.1, “Definitions,” “‘California Courts’ means the
state and federal courts sitting in the City of San Francisco, State of
California.” Aside from the diversity of the parties, this also is why this case
was brought specifically in this California Court.

 

 Page 3 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

IV. GENERAL ALLEGATIONS

 

(13)

 

On December 22, 2011, WSGI and La Jolla signed a non-binding agreement
(hereinafter “Term Sheet”) setting forth the terms and conditions under which La
Jolla would be investing in WSGI. This Term Sheet outlined what would eventually
become a binding agreement amongst these parties.

 

(14)

 

On January 25, 2012, the following documents and their terms were agreed upon
and executed (where necessary) by the parties: (1) the SPA; (2) the Equity
Investment Agreement (“EIA”), and (3) the 4¾% Secured Convertible Debenture (the
“Debenture”) (collectively referred to herein as “the Agreements”). A true and
correct copy of the EIA is attached hereto as Exhibit B. A true and correct copy
of the Debenture is attached hereto as Exhibit C. The Agreements were originally
negotiated between the parties and drafted by La Jolla.

 

(15)

 

Pursuant to the Agreements, on February 2, 2012, the purchase and sale closed
(“Closing”), and, at Closing, WSGI issued to La Jolla, among other things, the
Debenture and the EIA in exchange for a payment of five-hundred thousand dollars
($500,000.00) from La Jolla. The five-hundred thousand dollars ($500,000.00)
from La Jolla was received by WSGI on the date of Closing.

 

(16)

 

On February 7, 2012, WSGI filed a Form S-1 with the U.S. Securities and Exchange
Commission (“SEC”) relating to fifty-million (50,000,000) shares of WSGI common
stock, par value $0.00001 per share (the “Common Stock”), to potentially be
issued pursuant to the Agreements.

 

 Page 4 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

///

 

(17)

 

On March 27, 2012, WSGI withdrew its previously filed Form S-1 in light of
comments relating to the filing by the SEC.

 

(18)

 

On March 28, 2012, WSGI and La Jolla agreed upon and executed an Amendment to
the SPA (“Amendment to SPA”) in accordance with the SEC’s comments on the Form
S-1 filed. A true and correct copy of the Amendment to SPA is attached hereto as
Exhibit D.

 

(19)

 

On April 11, 2012, the Form S-1 was re-filed with the SEC noting the Amendment
to SPA and the fifty million (50,000,000) shares of Common Stock to be
registered.

 

(20)

 

On May 2, 2012, an amendment to the Form S-1 was filed.

 

(21)

 

On May 3, 2012, WSGI’s Form S-1 as amended was declared effective by the SEC.

 

(22)

 

Notably, under Article 2, Section 2.1 of the EIA, La Jolla agreed

 

[T]o purchase $5,000,000 of Common Stock of the Company as follows: a minimum of
$250,000 of Common Stock per month (“Minimum Monthly Purchase Amount”) (a)
beginning on the date that is the earlier to occur of (i) the effectiveness of a
registration statement with the SEC covering the resale of Fifty Million
(50,000,000) shares of Common Stock (the “S-1”), but in no event prior to 91
days following the closing date, or (ii) one hundred eighty (180) days following
the Closing (the “Initial Investment Date”), and (b) on each successive 30 day
anniversary of such Initial Investment Date (each, an “Investment Date”). The
Minimum Monthly Purchase Amount shall increase from $250,000 to $500,000 as long
as the VWAP is above $0.09 for the period of ten (10) consecutive Trading Days
prior to the Investment Date and [La Jolla] shall fund an additional $500,000 on
each Investment Date for each and every increase in the VWAP of at least $0.02
above $0.09 for the period of ten (10) consecutive Trading Days prior to the
Investment Date.

 

 Page 5 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(23)

 

Pursuant to Article 4, Section 4.11 of the SPA, “[La Jolla] will not engage in
any Short Sales with respect to the Common Stock of the Company as long as the
Convertible Debenture or the Equity Investment Agreement is outstanding.”
[emphasis added]. Under Article 1, Section 1.1 of the SPA, “‘Short Sales’
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, swaps
and similar arrangements (including on a total return basis), and sales and
other transactions through non-US broker dealers or foreign regulated brokers.”

 

(24)

 

The Debenture contains a cash true-up provision (“True-Up Provision”) in the
event the conversion price is less than the floor price of $0.075. According to
the True-Up Provision, as stated in Article 2, Section 2.1(c) of the Debenture,

 

If, on the date [La Jolla] delivers a conversion notice, the applicable
Conversion Price is below $0.075 (the “Floor Price”), [WSGI] shall have the
right in its sole discretion, exercisable within two (2) Business Days after
[WSGI]’s receipt of such Conversion Notice, in lieu of issuing the shares of
Common Stock as set forth in the Conversion Notice to either (i) convert the
portion of the Debenture that [La Jolla] elected to convert using the Floor
Price as the Conversion Price and paying to [La Jolla] in cash an amount equal
to the difference in the value of the actual Common Stock Issued at Conversion
to [La Jolla] hereunder using the Floor Price as a Conversion Price and the
value of the Common Stock that would have been delivered to [La Jolla] had the
conversion been done without regard to the Floor Price (“Cash True-Up Payment”)
… In the event that [WSGI] fails to make the Cash True-Up Payment within two (2)
Business Days after [WSGI’s] receipt of such Conversion Notice, [WSGI] shall no
longer have the right to do the partial conversion and Cash True-Up Payment and
shall issue to [La Jolla] the applicable Common Stock Issued at Conversion set
forth in the Conversion Notice under the terms of this Debenture. In the event
that the Company elects to do the partial conversion and Cash True-Up Payment,
[La Jolla] shall have the right to withdraw its Conversion Notice.

 

 Page 6 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(25)

 

In Article 5, Section 5.1 of the Debenture there is a definition of “Event of
Default” (“Event of Default” or merely “Default”), including, but not limited
to, Section 5.1(b), which states, “a default or event of default (subject to any
grace or cure period provided in the applicable agreement, document or
instrument) shall occur under (A) any of the Transaction Documents or (B) any
other material agreement, lease, document or instrument to which [WSGI] or any
Subsidiary is obligated”; and Section 5.1(k), which states, “If the average
Volume Weighted Average Price per share of the Common Stock for any period of
three (3) consecutive Trading Days during the term of the Debenture is less than
$0.01 per share (as adjusted for any stock splits, stock dividends,
combinations, subdivisions, recapitalizations or similar reorganizations of
capital)” Further, in Section 5.2, the Debenture goes on to outline La Jolla’s
right in the Event of a Default by WSGI:

 

If an Event of Default occurs and is continuing, then and in every such case [La
Jolla] may, in [La Jolla]’s sole and absolute discretion, send a notice in
writing to [WSGI], and if the Event of Default has not been cured within fifteen
(15) Business Days following the delivery of such default notice to [WSGI] by
[La Jolla], [La Jolla] may rescind any outstanding Conversion Notice and declare
that any or all amounts owing or otherwise outstanding under this Debenture are
immediately due and payable and upon any such declaration this Debenture or such
portion thereof, as applicable, shall become immediately due and payable in cash
in an amount equal to one hundred ten percent (110%) of the sum of (i) the
unconverted Principal Amount thereof, plus (ii) all accrued and unpaid interest
thereon to the date of payment.

 

(26)

 

Article 6, Section 6.10 of the Debenture states, in part, “If either party shall
commence an Action to enforce any provisions of a Transaction Document [i.e. the
Agreements], then the prevailing party in such Action shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Action.”

 

(27)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding once the EIA went into
effect—i.e. May 3, 2012—to cover its Minimum Monthly Purchase Amount. No funding
was in fact provided by La Jolla in a timely manner.

 

 Page 7 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(28)

 

Not until May 14, 2012, did La Jolla actually provide the two-hundred and fifty
thousand dollars ($250,000.00) in funding, also providing a twenty-five thousand
dollars ($25,000.00) conversion notice under the Debenture. This transaction
resulted in three-million, six-hundred and sixty-six thousand, and six-hundred
and sixty-seven (3,666,667) shares being issued by WSGI to La Jolla pursuant to
the Debenture. This transaction also resulted in two-hundred and eighty-five
thousand, nine-hundred and fifty dollars ($285,950.00) owed to La Jolla pursuant
to WSGI’s invocation of the True-Up Provision under the Debenture. Further, La
Jolla also received warrants under the EIA of one million, one-hundred and
ninety-thousand, and four-hundred and seventy-six (1,190,476) shares of Common
Stock. La Jolla also received a warrant for twenty-five thousand (25,000) shares
and was owed a broker fee of twenty-thousand dollars ($20,000.00) pursuant to a
broker fee agreement that had been assigned by the prior broker to La Jolla.
Attached hereto as Exhibit E is a true and correct copy of the relevant
Conversion Notice sent from La Jolla to WSGI.

 

(29)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the thirty-day anniversary
from when the EIA went into effect—i.e. on or around June 2, 2012—in order to
cover its Minimum Monthly Purchase Amount. Again, however, La Jolla did not
provide funding in a timely manner.

 

(30)

 

Instead, on June 12, 2012, La Jolla provided one-hundred thousand dollars
($100,000.00) in supposed “funding,” and exercised a ten-thousand dollar
($10,000.00) conversion resulting in one-million, four-hundred and sixty-six
thousand, and six-hundred and sixty-seven (1,466,667) shares being issued by
WSGI to La Jolla under the Debenture and seventy-three thousand, and one-hundred
and eighteen dollars ($73,118.00) owed to La Jolla pursuant to WSGI’s invocation
of the True-Up Provision under the Debenture. Attached hereto as Exhibit F is a
true and correct copy of the relevant Conversion Notice sent from La Jolla to
WSGI.

 

 Page 8 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(31)

 

This supposed “funding” on June 12, 2012, however, was not the type of funding
provided for under the Agreements. The one-hundred thousand dollars
($100,000.00) of funds did not consist of any new money. Instead, La Jolla
claimed that this round of funding was to “pay off” [paraphrasing] the previous
True-Up Amount owed. Further, it was two-hundred and fifty thousand dollars
($250,000.00) short on new funding due per the Minimum Monthly Purchase Amount
in the EIA, and, even if this rolled over money was in accordance with the
Agreements—and, to be clear, WGSI takes the position that it was not—La Jolla
was still one-hundred and fifty thousand dollars ($150,000.00) short of the
Minimum Monthly Purchase Amount.

 

(32)

 

Pursuant to that June 12, 2012 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of four-hundred and seventy-six thousand, and one-hundred
and ninety (476,190) shares. Further, they received a warrant for ten-thousand
(10,000.00) shares and were owed a broker fee of eight thousand dollars
($8,000.00), both pursuant to the assigned broker agreement.

 

(33)

 

On June 29, 2012, La Jolla provided one-hundred thousand dollars ($100,000.00)
in supposed “funding,” and exercised a ten-thousand dollar ($10,000.00)
conversion resulting in one-million, four-hundred and sixty-six thousand, and
six-hundred and sixty-seven (1,466,667) shares being issued by WSGI to La Jolla
under the Debenture and sixty-one thousand, and one-hundred and seventy-two
dollars ($61,172.00) owed to La Jolla pursuant to WSGI’s invocation of the
True-Up Provision under the Debenture. Attached hereto as Exhibit G is a true
and correct copy of the relevant Conversion Notice sent from La Jolla to WSGI.

 

(34)

 

Again, however, this supposed “funding” on June 29, 2012, was not the type of
funding provided for under the Agreements. Fifty-thousand dollars ($50,000) of
the one-hundred thousand dollars ($100,000.00) of money funded did not consist
of any new funds. Instead, again, La Jolla claimed that this round of funding
was to “pay off” [paraphrasing] the previous True-Up Amount owed. Further, it
was two-hundred thousand dollars ($200,000.00) short on new funding due per the
Minimum Monthly Purchase Amount in the EIA, and, even if the fifty-thousand
dollars ($50,000.00) of rolled over money was in accordance with the
Agreements—and, to be clear, WGSI takes the position that it was not—La Jolla
was again one-hundred and fifty thousand dollars ($150,000.00) short of the
required Minimum Monthly Purchase Amount. Even if you add to it the June 12,
2012 “funding,” La Jolla was two-hundred thousand dollars ($200,000.00) short on
new money and fifty thousand dollars ($50,000.00) short on a combination of new
and old money.

 

 Page 9 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(35)

 

Pursuant to that June 29, 2012 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of four-hundred and seventy-six thousand, and one-hundred
and ninety (476,190) shares. Further, they received a warrant for ten-thousand
(10,000.00) shares and were owed a broker fee of eight thousand dollars
($8,000.00), both pursuant to the assigned broker agreement.

 

(36)

 

In all, for the entire month of June, La Jolla only contributed one-hundred
thousand dollars ($100,000.00) of new funds. This is one-hundred and fifty
thousand dollars ($150,000.00) short of the Minimum Monthly Purchase Amount.

 

(37)

 

On information and belief, La Jolla considered all of the funds contributed in
June—i.e. not just new funds, but old rolled over funds also—to count against
the Minimum Monthly Purchase Amount for that month. This calculation of
“funding” violates the Agreements. Further, in light of the manner that La Jolla
has calculated its alleged total “funding” for June as well as the time when the
conversion requests were made, La Jolla has done so in such a way that has
allowed La Jolla to gain more shares than they were entitled to and at the times
most beneficial to maximizing their profits/shares gained. La Jolla’s timing
allowed them to manipulate and increase the size of the True-Ups and keep WSGI
in a constant position of owing La Jolla. This was a clear manipulation of the
Agreements by using abusive tactics against WSGI to perpetually (and wrongfully)
keep them in debt to La Jolla.

 

 Page 10 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(38)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the sixty-day anniversary
from when the EIA went into effect—i.e. on or around July 2, 2012—in order to
cover its Minimum Monthly Purchase Amount. Again, however, La Jolla did not
provide funding in a timely manner.

 

(39)

 

Instead, on July 6, 2012, La Jolla provided one-hundred thousand dollars
($100,000.00) in supposed “funding,” and exercised a ten-thousand dollar
($10,000.00) conversion resulting in one-million, four-hundred and sixty-six
thousand, and six-hundred and sixty-seven (1,466,667) shares being issued by
WSGI to La Jolla under the Debenture and seventy-four thousand, and six-hundred
and fifty dollars ($74,650.00) owed to La Jolla pursuant to WSGI’s invocation of
the True-Up Provision under the Debenture. Attached hereto as Exhibit H is a
true and correct copy of the relevant Conversion Notice sent from La Jolla to
WSGI.

 

(40)

 

Again, however, this supposed “funding” on July 6, 2012, was not the type of
funding provided for under the Agreements. Fifty-thousand dollars ($50,000.00)
of the one-hundred thousand dollars ($100,000.00) of money funded did not
consist of any new funds. Instead, again, La Jolla claimed that this round of
funding was to “pay off” [paraphrasing] the previous True-Up Amount owed.
Further, it was two-hundred thousand dollars ($200,000.00) short on new funding
due per the Minimum Monthly Purchase Amount in the EIA, and, even if the
fifty-thousand dollars ($50,000.00) of rolled over money was in accordance with
the Agreements—and, to be clear, WGSI takes the position that it was not—La
Jolla was again one-hundred and fifty thousand dollars ($150,000.00) short of
the required Minimum Monthly Purchase Amount.

 

(41)

 

Pursuant to that July 6, 2012 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of four-hundred and seventy-six thousand, and one-hundred
and ninety (476,190) shares. Further, they received a warrant for ten-thousand
(10,000.00) shares and were owed a broker fee of eight thousand dollars
($8,000.00), both pursuant to the assigned broker agreement.

 

 Page 11 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(42)

 

On July 19, 2012, La Jolla provided seventy-five thousand dollars ($75,000.00)
in supposed “funding,” and exercised a seven-thousand, five-hundred dollar
($7,500.00) conversion resulting in one-million, one-hundred thousand
(1,100,000) shares being issued by WSGI to La Jolla under the Debenture as well
as fifty-three thousand, and six-hundred and ninety-seven dollars ($53,697.00)
owed to La Jolla pursuant to WSGI’s invocation of the True-Up Provision under
the Debenture. Attached hereto as Exhibit I is a true and correct copy of the
relevant Conversion Notice sent from La Jolla to WSGI.

 

(43)

 

Again, however, this supposed “funding” on July 19, 2012, was not the type of
funding provided for under the Agreements. Fifty-thousand dollars ($50,000) of
the seventy-five thousand dollars ($75,000.00) of money funded did not consist
of any new funds. Instead, again, La Jolla claimed that this round of funding
was to “pay off” [paraphrasing] the previous True-Up Amount owed. Further, it
was two-hundred and twenty-five thousand dollars ($225,000.00) short on new
funding due per the Minimum Monthly Purchase Amount in the EIA, and, even if the
fifty-thousand dollars ($50,000.00) of rolled over money was in accordance with
the Agreements—and, to be clear, WGSI takes the position that it was not—La
Jolla was again one-hundred and seventy-five thousand dollars ($175,000.00)
short of the required Minimum Monthly Purchase Amount. Even if you add to it the
July 6, 2012 “funding,” La Jolla was still short one-hundred thousand and
seventy-five thousand dollars ($175,000.00) on new money and seventy-five
thousand dollars ($75,000.00) short on a combination of new and old money.

 

(44)

 

Pursuant to that July 19, 2012 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of three-hundred and fifty-seven thousand, and
one-hundred and forty-three (357,143) shares. Further, they received a warrant
for seven-thousand and five-hundred (7,500.00) shares and were owed a broker fee
of six thousand dollars ($6,000.00), both pursuant to the assigned broker
agreement.

 

 Page 12 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

///

 

(45)

 

On July 24, 2012, La Jolla provided seventy-five thousand dollars ($75,000.00)
in supposed “funding,” and exercised a seven-thousand, five-hundred dollar
($7,500.00) conversion resulting in one-million, one-hundred thousand
(1,100,000) shares being issued by WSGI to La Jolla under the Debenture and
seventy thousand, and six-hundred and thirty-eight dollars ($70,638.00) pursuant
to WSGI’s invocation of the True-Up Provision under the Debenture. Attached
hereto as Exhibit J is a true and correct copy of the relevant Conversion Notice
sent from La Jolla to WSGI.

 

(46)

 

Again, however, this supposed “funding” on July 24, 2012, was not the type of
funding provided for under the Agreements. Fifty-thousand dollars ($50,000) of
the seventy-five thousand dollars ($75,000.00) of money funded did not consist
of any new funds. Instead, again, La Jolla claimed that this round of funding
was to “pay off” [paraphrasing] the previous True-Up Amount owed. Further, it
was two-hundred and twenty-five thousand dollars ($225,000.00) short on new
funding due per the Minimum Monthly Purchase Amount in the EIA, and, even if the
fifty-thousand dollars ($50,000.00) of rolled over money was in accordance with
the Agreements—and, to be clear, WGSI takes the position that it was not—La
Jolla was again one-hundred and seventy-five thousand dollars ($175,000.00)
short of the required Minimum Monthly Purchase Amount. Even if you add to it the
prior July “funding” transactions, La Jolla was one-hundred and fifty thousand
dollars ($150,000.00) short on new money.

 

(47)

 

Pursuant to that July 24, 2012 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of three-hundred and fifty-seven thousand, and
one-hundred and forty-three (357,143) shares. Further, they received a warrant
for seven-thousand and five-hundred (7,500.00) shares and were owed a broker fee
of six thousand dollars ($6,000.00), both pursuant to the assigned broker
agreement.

 

 Page 13 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(48)

 

On July 25, 2012, La Jolla provided one-hundred thousand dollars ($100,000.00)
in supposed “funding,” and exercised a ten-thousand dollar ($10,000.00)
conversion resulting in one-million, four-hundred and sixty-six thousand, and
six-hundred and sixty-seven (1,466,667) shares being issued by WSGI to La Jolla
under the Debenture and one-hundred and four-thousand, one-hundred and
ninety-six dollars ($104,196.00) pursuant to WSGI’s invocation of the True-Up
Provision under the Debenture. Attached hereto as Exhibit K is a true and
correct copy of the relevant Conversion Notice sent from La Jolla to WSGI.

 

(49)

 

This supposed “funding” on July 25, 2012, however, was not the type of funding
provided for under the Agreements. The one-hundred thousand dollars
($100,000.00) of funds did not consist of any new money. Instead, again La Jolla
claimed that this round of funding was to “pay off” [paraphrasing] the previous
True-Up Amount owed. Further, it was two-hundred and fifty thousand dollars
($250,000.00) short on new funding due per the Minimum Monthly Purchase Amount
in the EIA, and, even if this rolled over money was in accordance with the
Agreements—and, to be clear, WGSI takes the position that it was not—La Jolla
was still one-hundred and fifty thousand dollars ($150,000.00) short of the
Minimum Monthly Purchase Amount.

 

(50)

 

Pursuant to that July 25, 2012 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of four-hundred and seventy-six thousand, and one-hundred
and ninety (476,190) shares. Further, they received a warrant for ten-thousand
(10,000.00) shares and were owed a broker fee of eight thousand dollars
($8,000.00), both pursuant to the assigned broker agreement.

 

 Page 14 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(51)

 

In the entire month of July, La Jolla only contributed one-hundred thousand
dollars ($100,000.00) of new funds to WSGI. This is one-hundred and fifty
thousand dollars ($150,000.00) short of the Minimum Monthly Purchase Amount.
Also, if you added up the total “funding” including both new and old money, La
Jolla “funded” three-hundred and fifty thousand dollars ($350,000.00), which is
more than La Jolla was allowed to fund under the EIA, and, in return, La Jolla
received more shares, warrants and broker fees than allowed in a month.

 

(52)

 

On information and belief, La Jolla considered all of the funds contributed in
July—i.e. not just new funds, but old rolled over funds also—to count against
the Minimum Monthly Purchase Amount for that month. This calculation of
“funding” violates the Agreements. Further, in light of the manner that La Jolla
has calculated its alleged total “funding” for July as well as the time when the
conversion requests were made, La Jolla has done so in such a way that has
allowed La Jolla to gain more shares than they were entitled to and at the times
most beneficial to maximizing their profits/shares gained. La Jolla’s timing
allowed them to manipulate and increase the size of the True-Ups and keep WSGI
in a constant position of owing La Jolla. This was a clear manipulation of the
Agreements by using abusive tactics against WSGI to perpetually (and wrongfully)
keep them in debt to La Jolla.

 

(53)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the ninety-day anniversary
from when the EIA went into effect—i.e. on or around August 1, 2012—in order to
cover its Minimum Monthly Purchase Amount. Again, however, La Jolla did not
provide funding in a timely manner.

 

(54)

 

Instead, on August 2, 2012, La Jolla provided one-hundred and fifty-thousand
dollars ($150,000.00) in supposed “funding,” and exercised a fifteen-thousand
dollar ($15,000.00) conversion resulting in two-million and two-hundred thousand
(2,200,000) shares issued by WSGI to La Jolla under the Debenture and
one-hundred and thirty-four thousand, eight-hundred and seventy-eight dollars
($134,878.00) owed to La Jolla pursuant to WSGI’s invocation of the True-Up
Provision under the Debenture. Attached hereto as Exhibit L is a true and
correct copy of the relevant Conversion Notice sent from La Jolla to WSGI.

 

 Page 15 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(55)

 

Again, however, this supposed “funding” on August 2, 2012, was not the type of
funding provided for under the Agreements. One-hundred thousand dollars
($100,000.00) of the one-hundred and fifty-thousand dollars ($150,000.00) of
money funded did not consist of any new funds. Instead, again, La Jolla claimed
that this round of funding was to “pay off” [paraphrasing] the previous True-Up
Amount owed. Further, it was two-hundred thousand dollars ($200,000.00) short on
new funding due per the Minimum Monthly Purchase Amount in the EIA, and, even if
the one-hundred thousand dollars ($100,000.00) of rolled over money was in
accordance with the Agreements—and, to be clear, WGSI takes the position that it
was not—La Jolla was again one-hundred thousand dollars ($100,000.00) short of
the required Minimum Monthly Purchase Amount.

 

(56)

 

Pursuant to that August 2, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of seven-hundred and fourteen thousand, and
two-hundred and eighty-six (714,286) shares. Further, they received a warrant
for fifteen-thousand (15,000.00) shares and were owed a broker fee of twelve
thousand dollars ($12,000.00), both pursuant to the assigned broker agreement.

 

(57)

 

On August 27, 2012, La Jolla provided one-hundred thousand dollars ($100,000.00)
in supposed “funding,” and exercised a ten-thousand dollar ($10,000.00)
conversion resulting in one-million, four-hundred and sixty-six thousand, and
six-hundred and sixty-seven (1,466,667) shares being issued by WSGI to La Jolla
under the Debenture and seventy-nine thousand, five-hundred and forty-three
dollars ($79,543.00) owed to La Jolla pursuant WSGI’s invocation of the True-Up
Provision under the Debenture. Attached hereto as Exhibit M is a true and
correct copy of the relevant Conversion Notice sent from La Jolla to WSGI.

 

 Page 16 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

///

 

(58)

 

Again, however, this supposed “funding” on August 27, 2012, was not the type of
funding provided for under the Agreements. Ninety thousand dollars ($90,000.00)
of the one-hundred thousand dollars ($100,000.00) of money funded did not
consist of any new funds. Instead, again, La Jolla claimed that this round of
funding was to “pay off” [paraphrasing] the previous True-Up Amount owed.
Further, it was two-hundred and forty-thousand dollars ($240,000.00) short on
new funding due per the Minimum Monthly Purchase Amount in the EIA, and, even if
the full ninety-thousand dollars ($90,000.00) of rolled over money was in
accordance with the Agreements—and, to be clear, WGSI takes the position that it
was not—La Jolla was again one-hundred and fifty thousand dollars ($150,000.00)
short of the required Minimum Monthly Purchase Amount. Even if you add to it the
prior August “funding” transaction, La Jolla only contributed sixty-thousand
dollars ($60,000.00) of new money to WSGI instead of the two-hundred and fifty
thousand dollars ($250,000.00) required.

 

(59)

 

Pursuant to that August 27, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of four-hundred and seventy-six thousand, and
one-hundred and ninety (476,190) shares. Further, they received a warrant for
ten-thousand (10,000.00) shares and were owed a broker fee of twelve thousand
dollars ($8,000.00), both pursuant to the assigned broker agreements.

 

 Page 17 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(60)

 

On August 30, 2012, La Jolla provided one-hundred thousand dollars ($100,000.00)
in supposed “funding,” and exercised a ten-thousand dollar ($10,000.00)
conversion resulting in five-million, four-hundred and seventy-two thousand and
six-hundred and thirty-seven (5,472,637) shares being issued by WSGI to La Jolla
under the Debenture. WSGI did not invoke the True-Up Provision under the
Debenture. Attached hereto as Exhibit N is a true and correct copy of the
relevant Conversion Notice sent from La Jolla to WSGI.

 

///

 

(61)

 

On information and belief, the True-Up Provision under the Debenture was not
invoked by WSGI in the August 30, 2012 transaction because La Jolla directly
threatened WSGI that it would not fund WSGI at all if WSGI exercised its right
under the Debenture to enforce the True-Up Provision. This threat was explicitly
written into the notice of conversion sent by La Jolla to WSGI—the letter
explicitly instructed WSGI to not invoke the True-Up Provision as provided under
the Debenture. As a result, La Jolla was able to secure five-million,
four-hundred and seventy-two thousand and six-hundred and thirty-seven
(5,472,537) shares; many more shares than it would have been entitled to if the
True-Up Provision had been invoked by WSGI.

 

(62)

 

Again, however, this supposed “funding” on August 30, 2012, was not the type of
funding provided for under the Agreements. Fifty-thousand dollars ($50,000) of
the one-hundred thousand dollars ($100,000.00) of money funded did not consist
of any new funds. Instead, again, La Jolla claimed that this round of funding
was to “pay off” [paraphrasing] the previous True-Up Amount owed. Further, it
was two-hundred thousand dollars ($200,000.00) short on new funding due per the
Minimum Monthly Purchase Amount in the EIA, and, even if the fifty-thousand
dollars ($50,000.00) of rolled over money was in accordance with the
Agreements—and, to be clear, WGSI takes the position that it was not—La Jolla
was again one-hundred and fifty thousand dollars ($150,000.00) short of the
required Minimum Monthly Purchase Amount.

 

(63)

 

Pursuant to that August 30, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of four-hundred and seventy-six thousand, and
one-hundred and ninety (476,190) shares. Further, they received a warrant for
ten-thousand (10,000.00) shares and were owed a broker fee of eight thousand
dollars ($8,000.00), both pursuant to the assigned broker agreement.

 

 Page 18 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

///

 

(64)

 

In the entire month of August, La Jolla only contributed one-hundred and
ten-thousand dollars ($110,000.00) of new funds to WSGI. This is one-hundred and
forty thousand dollars ($140,000.00) short of the Minimum Monthly Purchase
Amount. Additionally, La Jolla received shares and warrants and broker’s fees
for three-hundred and fifty-thousand dollars ($350,000.00) of supposed
“funding,” which is more than allowed for under the EIA.

 

(65)

 

On information and belief, La Jolla considered all of the funds contributed in
August—i.e. not just new funds, but old rolled over funds also—to count against
the Minimum Monthly Purchase Amount for that month. This calculation of
“funding” violates the Agreements. Further, in light of the manner that La Jolla
has calculated its alleged total “funding” for August as well as the time when
the conversion requests were made, La Jolla has done so in such a way that has
allowed La Jolla to gain more shares than they were entitled to and at the times
most beneficial to maximizing their profits/shares gained.

 

(66)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the one-hundred and
twenty-day anniversary from when the EIA went into effect—i.e. on or around
September 1, 2012—in order to cover its Minimum Monthly Purchase Amount. Again,
however, La Jolla did not provide funding in a timely manner.

 

 Page 19 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(67)

 

Instead, on September 11, 2012, La Jolla provided one-hundred and fifty-thousand
dollars ($150,000.00) in supposed “funding,” and exercised a fifteen-thousand
dollar ($15,000.00) conversion under the Debenture resulting in nine-million and
two-hundred and sixty-nine thousand, six-hundred and sixty-three dollars
(9,269,663) shares being issued by WSGI to La Jolla under the Debenture.
Attached hereto as Exhibit O is a true and correct copy of the relevant
Conversion Notice sent from La Jolla to WSGI.

 

(68)

 

On information and belief, the True-Up Provision under the Debenture was not
invoked by WSGI in the September 11, 2012 transaction because, again, La Jolla
directly threatened WSGI that it would not fund WSGI at all if WSGI exercised
its right under the Debenture to enforce the True-Up Provision. This threat was
explicitly written into the notice of conversion sent by La Jolla to WSGI—the
letter explicitly instructed WSGI to not invoke the True-Up Provision as
provided under the Debenture. As a result, La Jolla was able to secure the
nine-million and two-hundred and sixty-nine thousand, six-hundred and
sixty-three (9,269,663) shares; many more shares than it would have been
entitled to if the True-Up Provision had been invoked by WSGI.

 

(69)

 

Again, this supposed “funding” on September 11, 2012, was not the type of
funding provided for under the Agreements. Seventy-five thousand dollars
($75,000.00) of the one-hundred and fifty-thousand dollars ($150,000.00) of
money funded did not consist of any new funds. Instead, again, La Jolla claimed
that this round of funding was to “pay off” [paraphrasing] the previous True-Up
Amount owed. Further, it was one-hundred and seventy-five thousand dollars
($175,000.00) short on new funding due per the Minimum Monthly Purchase Amount
in the EIA, and, even if the seventy-five thousand dollars ($75,000.00) of
rolled over money was in accordance with the Agreements—and, to be clear, WGSI
takes the position that it was not—La Jolla was again one-hundred thousand
dollars ($100,000.00) short of the required Minimum Monthly Purchase Amount.

 

(70)

 

Pursuant to that September 11, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of seven-hundred and fourteen thousand, and
two-hundred and eighty-six (714,286) shares. Further, they received a warrant
for fifteen-thousand (15,000.00) shares and were owed a broker fee of twelve
thousand dollars ($12,000.00), both pursuant to the assigned broker agreement.

 

 Page 20 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

///

 

(71)

 

In the entire month of September, La Jolla only contributed seventy-five
thousand dollars ($75,000.00) of new funds to WSGI. This is one-hundred and
seventy-five thousand dollars ($175,000.00) short of the Minimum Monthly
Purchase Amount for Septembe.

 

(72)

 

On information and belief, La Jolla considered all of the funds contributed in
September—i.e. not just new funds, but old rolled over funds also—to count
against the Minimum Monthly Purchase Amount for that month. This calculation of
“funding” violates the Agreements. However, even if La Jolla could validly use
old rolled-over funds to satisfy the Minimum Monthly Purchase Amount—and, to be
clear, WGSI takes the position that it cannot under the Agreements—La Jolla was
one-hundred thousand dollars ($100,000.00) short of the required Minimum Monthly
Purchase Amount for the month of September. Not only did La Jolla underfund WSGI
for the month of September in violation of the EIA, but, further, and again, La
Jolla’s timing allowed them to manipulate and maximize the shares it gained from
the transaction in violation of the Agreements.

 

(73)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the one-hundred and fifty-day
anniversary from when the EIA went into effect—i.e. on or around October 1,
2012—in order to cover its Minimum Monthly Purchase Amount. Again, however, La
Jolla did not provide this amount of funding when due under the Agreements.

 

 Page 21 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(74)

 

Instead, on October 1, 2012, La Jolla provided two-hundred thousand dollars
($200,000.00) in supposed “funding,” and exercised a twenty-thousand dollar
($20,000.00) conversion under the Debenture resulting in eighteen-million,
three-hundred and thirty-three thousand, and three-hundred and thirty-three
(18,333,333) shares being issued by WSGI to La Jolla under the Debenture.
Attached hereto as Exhibit P is a true and correct copy of the relevant
Conversion Notice sent from La Jolla to WSGI.

 

(75)

 

On information and belief, the True-Up Provision under the Debenture was not
invoked by WSGI in the October 1, 2012 transaction because, again, La Jolla
directly threatened WSGI that it would not fund WSGI at all if WSGI exercised
its right under the Debenture to enforce the True-Up Provision. This threat was
explicitly written into the notice of conversion sent by La Jolla to WSGI—the
letter explicitly instructed WSGI to not invoke the True-Up Provision as
provided under the Debenture. As a result, La Jolla was able to secure the
eighteen-million, three-hundred and thirty-three thousand, and three-hundred and
thirty-three dollars (18,333,333) shares; many more shares than it would have
been entitled to if the True-Up Provision had been invoked by WSGI.

 

(76)

 

Again, however, this supposed “funding” on October 1, 2012, was not the type of
funding provided for under the Agreements. One-hundred and twenty-five thousand
dollars ($125,000.00) of the two-hundred thousand dollars ($200,000.00) of money
funded did not consist of any new funds. Instead, again, La Jolla claimed that
this round of funding was to “pay off” [paraphrasing] the previous True-Up
Amount owed. Further, it was one-hundred and seventy-five thousand dollars
($175,000.00) short on new funding due per the Minimum Monthly Purchase Amount
in the EIA, and, even if the one-hundred and twenty-five thousand dollars
($125,000.00) of rolled over money was in accordance with the Agreements—and, to
be clear, WGSI takes the position that it was not—La Jolla was again fifty
thousand dollars ($50,000.00) short of the required Minimum Monthly Purchase
Amount.

 

 Page 22 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(77)

 

Pursuant to that October 1, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of nine-hundred and fifty-two thousand, and
three-hundred and eighty-one (952,381) shares. Further, they received a warrant
for twenty-thousand (20,000.00) shares and were owed a broker fee of
sixteen-thousand dollars ($16,000.00), both pursuant to the assigned broker
agreement.

 

(78)

 

On October 15, 2012, La Jolla provided eighty-thousand ($80,000.00) in supposed
“funding,” and exercised an eight-thousand dollar ($8,000.00) conversion under
the Debenture resulting in eight-million, eight-hundred and eighty-eight
thousand, and eight-hundred and eighty-nine (8,888,889) shares being issued by
WSGI to La Jolla under the Debenture. Attached hereto as Exhibit Q is a true and
correct copy of the relevant Conversion Notice sent from La Jolla to WSGI.

 

(79)

 

On information and belief, the True-Up Provision under the Debenture was not
invoked by WSGI in the October 15, 2012 transaction because, again, La Jolla
directly threatened WSGI that it would not fund WSGI at all if WSGI exercised
its right under the Debenture to enforce the True-Up Provision. This threat was
explicitly written into the notice of conversion sent by La Jolla to WSGI—the
letter explicitly instructed WSGI to not invoke the True-Up Provision as
provided under the Debenture. As a result, La Jolla was able to secure the
eight-million, eight-hundred and eighty-eight thousand, eight-hundred and
eighty-nine (8,888,889) shares; many more shares than it would have been
entitled to if the True-Up Provision had been invoked by WSGI.

 

(80)

 

Again, however, this supposed “funding” on October 15, 2012, was not the type of
funding provided for under the Agreements. Fifty-thousand dollars ($50,000.00)
of the eighty-thousand dollars ($80,000.00) of money funded did not consist of
any new funds. Instead, again, La Jolla claimed that this round of funding was
to “pay off” [paraphrasing] the previous True-Up Amount owed. Further, it was
two-hundred and twenty thousand dollars ($220,000.00) short on new funding due
per the Minimum Monthly Purchase Amount in the EIA, and, even if the fifty-
thousand dollars ($50,000.00) of rolled over money was in accordance with the
Agreements—and, to be clear, WGSI takes the position that it was not—La Jolla
was still one-hundred and seventy-thousand dollars ($170,000.00) short of the
required Minimum Monthly Purchase Amount.

 

 Page 23 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(81)

 

Pursuant to that October 15, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of three-hundred and eighty thousand, and
nine-hundred and fifty-two (380,952) shares. Further, they received a warrant
for eight-thousand (8,000.00) shares and were owed a broker fee of six-thousand
and four-hundred dollars ($6,400.00), both pursuant to the assigned broker
agreement.

 

(82)

 

All but one-million, five-hundred and twenty-four, and three-hundred and
sixty-five (1,524,365) of the fifty-million (50,000,000) shares WSGI had
registered on its Form S-1 had already been issued to La Jolla under the prior
conversions. These shares were issued to La Jolla and the remainder shares owed
were issued pursuant to SEC Rule 144.

 

(83)

 

On October 23, 2012, La Jolla sent a Default notice to WSGI pursuant to Section
5.1(k) of the Debenture. The Default automatically allowed for La Jolla to
accelerate one-hundred and ten percent (110%) of the remaining principal balance
on the Debenture plus the accrued unpaid interest. The October 23, 2012 Default
notice did not cite WSGI’s actual defaults in paying interest or the True-Up.
Attached hereto as Exhibit R is a true and correct copy of the October 23, 2012
letter sent from La Jolla to WSGI.

 

(84)

 

On information and belief, La Jolla only submitted this notice in order to force
Michael K. Clark, the former Chairman of WSGI’s board of directors, to extend
his personal guarantee and collateral (“Guarantee”). Pursuant to SPA Article 2,
Section 2.2(a)(vi)-(vii) and (c), Mr. Clark secured the Guarantee with real
property located 187 Beach 135 Street Rockaway, NY 11694.

 

 Page 24 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(85)

 

In response to La Jolla’s Default notice to force Mr. Clark to extend the
Guarantee, Mr. Clark agreed to extend the Guarantee, but only if no default
under Debenture Section 5.1(k) would not trigger a future default under his
Guarantee.

 

(86)

 

On October 26, 2012, the parties executed a document entitled, “Modification of
and Amendment to Secured Continuing Personal Guaranty, Note and Mortgage”
(“Security Modification”). The effect of this modification agreement was to
extend Clark’s Guarantee from two-hundred and seventy (270) days after the
execution of the documents to three-hundred and sixty-five (365) days after the
execution of the documents. Attached hereto as Exhibit S is a true and correct
copy of the Security Modification.

 

(87)

 

In light of the Security Modification, La Jolla rescinded its notice of Default.
In its rescission notice, La Jolla specifically mentions that rescission was
based upon the receipt of the Security Modification.

 

(88)

 

In the entire month of October, La Jolla only contributed one-hundred and
five-thousand dollars ($105,000.00) of new funds to WSGI. This is one-hundred
and forty-five thousand dollars ($145,000.00) short of the Minimum Monthly
Purchase Amount. Additionally, La Jolla received shares and warrants and
broker’s fees for two-hundred and eighty-thousand dollars ($280,000.00) of
supposed “funding,” which is more than the two-hundred and fifty-thousand
dollars ($250,000.00) of funding allowed for under the EIA.

 

(89)

 

On information and belief, La Jolla considered all of the funds contributed in
October—i.e. not just new funds, but old rolled over funds also—to count against
the Minimum Monthly Purchase Amount for that month. This calculation of
“funding” violates the Agreements. Further, in light of the manner that La Jolla
has calculated its alleged total “funding” for October as well as the time when
the conversion requests were made, La Jolla has done so in such a way that has
allowed La Jolla to gain more shares than they were entitled to and at the times
most beneficial to maximizing their profits/shares gained.

 

 Page 25 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(90)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the one-hundred and
eighty-day anniversary from when the EIA went into effect—i.e. on or around
November 1, 2012—in order to cover its Minimum Monthly Purchase Amount. Again,
however, La Jolla did not provide funding in a timely manner.

 

(91)

 

Instead, on November 8, 2012, La Jolla provided one-hundred and fifty-thousand
dollars ($150,000.00) in supposed “funding,” and exercised a fifteen-thousand
dollar ($15,000.00) conversion resulting in two-million and two-hundred thousand
(2,200,000) shares being issued by WSGI to La Jolla under the Debenture and
one-hundred and sixty-eight thousand, six-hundred and eighty-nine dollars
($168,689.00) owed to La Jolla pursuant to WSGI’s invocation of the True-Up
Provision under the Debenture. Attached hereto as Exhibit T is a true and
correct copy of the relevant Conversion Notice sent from La Jolla to WSGI.

 

(92)

 

Again, La Jolla demanded that WSGI not invoke the True-Up Provision under the
Debenture in the November 8, 2012 transaction. WSGI refused to deny its rights
under the Agreements and invoked the True-Up Provision under the Debenture
despite La Jolla’s protests. On information and belief, as a direct result, La
Jolla carried out its threat by not putting any new money into WSGI.

 

(93)

 

Again, however, this supposed “funding” on November 8, 2012, was not the type of
funding provided for under the Agreements. The entire one-hundred and
fifty-thousand dollars ($150,000.00) of money funded did not consist of any new
funds. Instead, again, La Jolla claimed that this round of funding was to “pay
off” [paraphrasing] the previous True-Up Amount owed. Further, it was
two-hundred and fifty-thousand dollars ($250,000.00) short on new funding due
per the Minimum Monthly Purchase Amount in the EIA, and, even if the one-hundred
and fifty-thousand dollars ($150,000.00) of rolled over money was in accordance
with the Agreements—and, to be clear, WGSI takes the position that it was not—La
Jolla was again one-hundred thousand dollars ($100,000.00) short of the required
Minimum Monthly Purchase Amount.

 

 Page 26 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(94)

 

Pursuant to that November 8, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of seven-hundred and fourteen thousand, and
two-hundred and eighty-six (714,286) shares. Further, they received a warrant
for fifteen-thousand (15,000) shares and were owed a broker fee of twelve
thousand dollars ($12,000.00), both pursuant to the assigned broker agreement.

 

(95)

 

On November 28, 2012, La Jolla provided one-hundred thousand dollar
($100,000.00) in supposed “funding,” and exercised a ten-thousand dollars
($10,000.00) conversion under the Debenture resulting in one-million,
four-hundred and sixty-six thousand, and six-hundred and sixty-seven (1,466,667)
shares being issued by WSGI to La Jolla under the Debenture and one-hundred and
ninety-two thousand, and five-hundred dollars ($192,500.00) owed to La Jolla
pursuant to WSGI’s invocation of the True-Up Provision under the Debenture.
Attached hereto as Exhibit U is a true and correct copy of the relevant
Conversion Notice sent from La Jolla to WSGI.

 

(96)

 

La Jolla demanded that WSGI not invoke the True-Up Provision under the Debenture
in the November 28, 2012 transaction. WSGI refused to deny its rights under the
Agreements and invoked the True-Up Provision under the Debenture despite La
Jolla’s protests. On information and belief, as a direct result, La Jolla
carried out its threat by not putting any new money into WSGI.

 

 Page 27 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(97)

 

Again, however, this supposed “funding” on November 28, 2012, was not the type
of funding provided for under the Agreements. The entire one-hundred thousand
dollars ($100,000.00) of money funded did not consist of any new funds. Instead,
again, La Jolla claimed that this round of funding was to “pay off”
[paraphrasing] the previous True-Up Amount owed. Further, it was two-hundred and
fifty-thousand dollars ($250,000.00) short on new funding due per the Minimum
Monthly Purchase Amount in the EIA, and, even if the one-hundred thousand
dollars ($100,000.00) of rolled over money was in accordance with the
Agreements—and, to be clear, WGSI takes the position that it was not—La Jolla
was again one-hundred and fifty thousand dollars ($150,000.00) short of the
required Minimum Monthly Purchase Amount.

 

(98)

 

Pursuant to that November 28, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of four-hundred and seventy-six thousand, and
one-hundred and ninety (476,190) shares. Further, they received a warrant for
ten-thousand (10,000.00) shares and were owed a broker fee of eight thousand
dollars ($8,000.00), both pursuant to the assigned broker agreement.

 

(99)

 

In the entire month of November, La Jolla contributed zero ($0) new funds to
WSGI. Not one penny of new funds was funded to WSGI to meet La Jolla’s
obligation to fund two-hundred and fifty-thousand dollars ($250,000.00) pursuant
to the Minimum Monthly Purchase Amount.

 

(100)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the two-hundred and ten-day
anniversary from when the EIA went into effect—i.e. on or around December 1,
2012—in order to cover its Minimum Monthly Purchase Amount. Again, however, La
Jolla did not provide funding in a timely manner.

 

 Page 28 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(101)

 

On information and belief, in retaliation for WSGI invoking the True-Up
Provision under the Debenture on November 8, 2012 and November 28, 2012, and to
force WSGI not to invoke the True-Up Provision in any December conversion, on
December 6, 2012 La Jolla sent WSGI a Default notice under Debenture Section
5.1(a), demanding payment of seventeen-thousand, sixteen dollars, and sixty-five
cents ($17,016.65) in interest due pursuant to the Debenture. La Jolla gave WSGI
until December 11, 2012, for WSGI to comply. Attached hereto as Exhibit V is a
true and correct copy of the December 6, 2012 letter sent from La Jolla to WSGI.

 

///

 

(102)

 

In response to this Default notice, WSGI requested, pursuant to terms of the
Agreements, that La Jolla take equal amount of shares in lieu of the money
demanded. La Jolla refused to accept WSGI’s request.

 

(103)

 

On December 11, 2012, La Jolla sent another Default notice to WSGI pursuant to
the terms of the assigned broker fee agreement demanding payment of one-hundred
and forty-six thousand, and four-hundred dollars ($146,400.00) in broker’s fees
due pursuant to such agreement. La Jolla gave WSGI until December 18, 2012, for
WSGI to comply. Attached hereto as Exhibit W is a true and correct copy of the
December 11, 2012 letter sent from La Jolla to WSGI.

 

(104)

 

On December 14, 2012, La Jolla sent another Default notice to WSGI pursuant to
Debenture Section 5.1(b), demanding payment of one-hundred and fifty-nine
thousand, and thirty-one dollars ($159,031.00) for failure to pay past True-Up
Payments pursuant to the Debenture. La Jolla gave WSGI until December 21, 2012,
for WSGI to comply. Attached hereto as Exhibit X is a true and correct copy of
the December 14, 2012 letter sent from La Jolla to WSGI.

 

(105)

 

On information and belief, these Default notices were sent to force WSGI to
allow La Jolla to convert the Debenture and receive shares without a floor share
price, i.e. so that WSGI would not invoke the True-Up Provision as was WSGI’s
right under the Debenture.

 

 Page 29 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(106)

 

In or around December 27, 2012, WSGI succumbed to La Jolla’s various threats,
and agreed to allow La Jolla to convert the Debenture and receive shares without
a floor share price. On December 27, 2012, after getting what they desired from
WSGI (in the December 21, 2012 conversion described below), La Jolla rescinded
its Default notices.

 

(107)

 

On December 21, 2012, La Jolla provided three-hundred thousand dollars
($300,000.00) in supposed “funding,” and exercised a thirty-thousand dollar
($30,000.00) conversion under the Debenture resulting in twenty-million,
seven-hundred and fifty-four thousand, and seven-hundred and seventeen
(20,754,717) shares being issued by WSGI to La Jolla under the Debenture.
Attached hereto as Exhibit Y is a true and correct copy of the relevant
Conversion Notice sent from La Jolla to WSGI.

 

(108)

 

On information and belief, the True-Up Provision under the Debenture was not
invoked by WSGI in the December 21, 2012 transaction because, again, La Jolla
directly threatened WSGI that it would not fund WSGI at all if WSGI exercised
its right under the Debenture to enforce the True-Up Provision and, further,
would move forward to enforce its Default notices in this situation. As a
result, La Jolla was able to secure the twenty-million, seven-hundred and
fifty-four thousand, and seven-hundred and seventeen (20,754,717) shares; many
more shares than it would have been entitled to if the True-Up Provision had
been invoked by WSGI.

 

(109)

 

Again, however, this supposed “funding” on December 21, 2012, was not the type
of funding provided for under the Agreements. One-hundred and fifty-thousand
dollars ($150,000.00) of the three-hundred thousand dollars ($300,000.00) of
money funded did not consist of any new funds. Instead, again, La Jolla claimed
that this round of funding was to “pay off” [paraphrasing] the previous True-Up
Amount owed. Further, it was one-hundred thousand dollars ($100,000.00) short on
new funding due per the Minimum Monthly Purchase Amount in the EIA.

 

 Page 30 of 61
COMPLAINTCase No.

 

 

Law Offices of

Weisberg & Miller

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(110)

 

Pursuant to that December 21, 2012 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of one-million, four-hundred and twenty-eight
thousand, and five-hundred and seventy-one (1,428,571) shares. Further, they
received a warrant for thirty-thousand (30,000.00) shares and were owed a broker
fee of twenty-one thousand, and four-hundred dollars ($21,400.00), both pursuant
to the assigned broker agreement.

 

(111)

 

On information and belief, La Jolla contributed three-hundred thousand dollars
($300,000.00) of “funding,” rather than the two-hundred and fifty thousand
dollars ($250,000.00) pursuant to the Minimum Monthly Purchase Amount due in the
EIA because, and solely because, La Jolla was taking advantage of the fact that
WSGI would not impose the True-Up Provision pursuant to the Debenture in light
of La Jolla’s threats to WSGI of non-funding and Default enforcement if WSGI
were to invoke the True-Up Provision. This contribution of three-hundred
thousand dollars ($300,000.00) in “funding,” of which only one-hundred and fifty
thousand dollars ($150,000.00) was new money to WSGI, allowed La Jolla to get a
significant amount of shares that it was not entitled to through their bullying
tactics.

 

(112)

 

In the entire month of December, La Jolla contributed only one-hundred and fifty
thousand dollars ($150,000.00) of new funds. This is one-hundred thousand
dollars ($100,000.00) short of the Minimum Monthly Purchase Amount.

 

(113)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the two-hundred and forty-day
anniversary from when the EIA went into effect—i.e. on or around January 1,
2013—in order to cover its Minimum Monthly Purchase Amount. Again, however, La
Jolla did not provide funding in a timely manner.

 

 Page 31 of 61
COMPLAINTCase No.

 

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(114)

 

Instead, on January 30, 2013, La Jolla provided fifty-thousand dollars
($50,000.00) in supposed “funding,” and exercised a five-thousand dollar
($5,000.00) conversion under the Debenture resulting in seven-hundred and
thirty-three thousand, and three-hundred and thirty-three (733,333) shares being
issued by WSGI to La Jolla under the Debenture and sixty-one thousand,
four-hundred and ninety-seven dollars ($61,497.00) pursuant to WSGI’s invocation
of the True-Up Provision under the Debenture. Attached hereto as Exhibit Z is a
true and correct copy of the relevant Conversion Notice sent from La Jolla to
WSGI.

 

///

 

(115)

 

La Jolla demanded that WSGI not invoke the True-Up Provision under the Debenture
in the January 30, 2013 transaction. WSGI refused to deny its rights under the
Agreements and invoked the True-Up Provision under the Debenture despite La
Jolla’s protests. On information and belief, as a direct result, La Jolla
carried out its threat by not putting any new money into WSGI.

 

(116)

 

Again, however, this supposed “funding” on January 30, 2013, was not the type of
funding provided for under the Agreements. None of these funds consisted of new
money. The entire fifty-thousand dollars ($50,000.00) of money funded did not
consist of any new funds. Instead, again, La Jolla claimed that this round of
funding was to “pay off” [paraphrasing] the previous True-Up Amount owed.
Further, it was two-hundred and fifty-thousand dollars ($250,000.00) short on
new funding due per the Minimum Monthly Purchase Amount in the EIA, and, even if
the fifty-thousand dollars ($50,000.00) of rolled over money was in accordance
with the Agreements—and, to be clear, WGSI takes the position that it was not—La
Jolla was again two-hundred thousand dollars ($200,000.00) short of the required
Minimum Monthly Purchase Amount.

 

(117)

 

Pursuant to that January 30, 2013 transaction, not only did La Jolla receive
shares for money not actually funded, they also received warrants and broker
fees on the amount La Jolla unilaterally deemed funded, even the amounts where
new money was not given to WSGI. As a result of this transaction, La Jolla also
received warrants under the EIA of two-hundred and thirty-eight thousand, and
ninety-five (238,095) shares. Further, they received a warrant for five-thousand
(5,000.00) shares and were owed a broker fee of three-thousand dollars
($3,000.00), both pursuant to the assigned broker agreement.

 

 Page 32 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(118)

 

In the month of January 2013, La Jolla entirely failed in their obligations to
fund the requisite two-hundred and fifty-thousand dollars ($250,000.00) pursuant
to the Minimum Monthly Purchase Amount. No new money was funded.

 

///

 

(119)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the two-hundred and
seventy-day anniversary from when the EIA went into effect—i.e. on or around
February 1, 2013—in order to cover its Minimum Monthly Purchase Amount. Again,
however, La Jolla did not provide funding in a timely manner.

 

(120)

 

In February 2013, La Jolla entirely failed in their obligations to fund the
requisite two-hundred and fifty-thousand dollars ($250,000.00) pursuant to the
Minimum Monthly Purchase Amount. La Jolla did not fund any money—old or new—in
February 2013.

 

(121)

 

In January and February of 2013, WSGI sent several correspondences to La Jolla
concerning WSGI’s intentions to find other good faith alternatives to raise
money necessary for WSGI’s operation due to La Jolla’s right of first refusal.
For instance, they suggested promissory notes and a private placement. La Jolla
declined to participate in any of the fund raising activities described in the
notices and rejected all of WSGI’s attempts to negotiate a restructuring or
alternative arrangement than that in the Agreements.

 

(122)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the three-hundredth day
anniversary from when the EIA went into effect—i.e. on or around March 1,
2013—in order to cover its Minimum Monthly Purchase Amount. Again, however, La
Jolla did not provide funding in a timely manner.

 



 Page 33 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(123)

 

In March 2013, La Jolla entirely failed in their obligations to fund the
requisite two-hundred and fifty-thousand dollars ($250,000.00) pursuant to the
Minimum Monthly Purchase Amount. La Jolla did not fund any money—old or new—in
March 2013.

 

(124)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the three-hundred and
thirtieth-day anniversary from when the EIA went into effect—i.e. on or around
April 1, 2013—in order to cover its Minimum Monthly Purchase Amount. Again,
however, La Jolla did not provide funding in a timely manner.

 

(125)

 

On April 2, 2013, La Jolla provided one-hundred and fifty-thousand ($150,000.00)
in supposed “funding,” and exercised a fifteen-thousand dollar ($15,000.00)
conversion under the Debenture resulting in two-million, two-hundred thousand
(2,200,000.00) shares being issued by WSGI to La Jolla under the Debenture and
three-hundred and three thousand, five-hundred and forty-six dollars
($303,546.00) pursuant to WSGI’s invocation of the True-Up Provision under the
Debenture. Attached hereto as Exhibit AA is a true and correct copy of the
relevant Conversion Notice sent from La Jolla to WSGI.

 

(126)

 

Again, this supposed “funding” on April 2, 2012, was not the type of funding
provided for under the Agreements. The entire one-hundred and fifty-thousand
dollars ($150,000.00) of money funded did not consist of any new funds. Instead,
again, La Jolla claimed that this round of funding was to “pay off”
[paraphrasing] the previous True-Up Amount owed. Further, it was two-hundred and
fifty-thousand dollars ($250,000.00) short on new funding due per the Minimum
Monthly Purchase Amount in the EIA, and, even if the one-hundred and
fifty-thousand dollars ($150,000.00) of rolled over money was in accordance with
the Agreements—and, to be clear, WGSI takes the position that it was not—La
Jolla was again one-hundred thousand dollars ($100,000.00) short of the required
Minimum Monthly Purchase Amount.

 

 Page 34 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(127)

 

Pursuant to that April 2, 2013 transaction, not only did La Jolla receive shares
for money not actually funded, they also received warrants and broker fees on
the amount La Jolla unilaterally deemed funded, even the amounts where new money
was not given to WSGI. As a result of this transaction, La Jolla also received
warrants under the EIA of seven-hundred and fourteen thousand, and two-hundred
and eighty-six (714,286) shares. Further, they received a warrant for
fifteen-thousand (15,000.00) shares and were owed a broker fee of nine-thousand
dollars ($9,000.00), both pursuant to the assigned broker agreement.

 

(128)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the three-hundred and
sixty-day anniversary from when the EIA went into effect—i.e. on or around May
1, 2013—in order to cover its Minimum Monthly Purchase Amount. Again, however,
La Jolla did not provide funding in a timely manner.

 

(129)

 

In May 2013, La Jolla entirely failed in their obligations to fund the requisite
two-hundred and fifty-thousand dollars ($250,000.00) pursuant to the Minimum
Monthly Purchase Amount. La Jolla did not fund any money—old or new—in May 2013.

 

(130)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the three-hundred and
ninety-day anniversary from when the EIA went into effect—i.e. on or around June
1, 2013—in order to cover its Minimum Monthly Purchase Amount. Again, however,
La Jolla did not provide funding in a timely manner.

 

(131)

 

In June 2013, La Jolla entirely failed in their obligations to fund the
requisite two-hundred and fifty-thousand dollars ($250,000.00) pursuant to the
Minimum Monthly Purchase Amount. La Jolla did not fund any money—old or new—in
June 2013.

 

(132)

 

According to the EIA, La Jolla was obligated to provide at least two-hundred and
fifty thousand dollars ($250,000.00) in funding on the four-hundred and
twenty-day anniversary from when the EIA went into effect—i.e. on or around July
1, 2013—in order to cover its Minimum Monthly Purchase Amount. Again, however,
La Jolla did not provide funding in a timely manner.

 

 Page 35 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(133)

 

In July 2013, La Jolla entirely failed in their obligations to fund the
requisite two-hundred and fifty-thousand dollars ($250,000.00) pursuant to the
Minimum Monthly Purchase Amount. La Jolla did not fund any money—old or new—in
July 2013.

 

(134)

 

In direct violation of the Agreements, La Jolla has failed to provide any source
of funding to WSGI since April 2, 2013, and no new money.

 

(135)

 

As outlined in detail above, starting with the June 12, 2012 “funding” and
conversion notice, and including each successive funding and conversion notice
from then until present, La Jolla has not provided WSGI with two-hundred and
fifty dollars ($250,000.00) per month on the date it was due as required by the
EIA, but has used artificially inflated True-Up balances to offset and avoid La
Jolla’s obligations under the Agreements.

 

(136)

 

On information and belief, in violation of the Agreements, La Jolla purposefully
chose when it wanted to fund and/or convert the Debenture so that it ensured
higher True-Up Payments due from WSGI by determining when the Volume-Weighted
Average Price (“VWAP”) and the stock price worked in La Jolla’s favor. In
picking the most favorable dates—not the contractual dates pursuant to the
Agreement—La Jolla artificially created higher True-Up Payments from WSGI and
also wrongfully allowed La Jolla to not fully fund future obligations as seen in
successive “fundings.” La Jolla has repeated this pattern throughout its entire
relationship with WSGI.

 

 Page 36 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(137)

 

To date, La Jolla has “funded” only approximately two million, three-hundred and
thirty-three thousand dollars ($2,330,000.00) pursuant to the EIA. Approximately
two million, six-hundred and seventy thousand dollars ($2,670,000.00) remains
unfunded pursuant to the EIA. Of that two million, three-hundred and
thirty-three thousand dollars ($2,330,000.00) “funded,” most of this amount, or
one-million, four-hundred and ninety thousand dollars ($1,490,000.00) was
“funded” by La Jolla using artificially inflated debts owed to them through
either the True-Up Provision or brokers fees by WSGI as current “funding” in
violation of the Agreements. In terms of actual non-recycled new money
funded—i.e. money that was not a previous debt—La Jolla has only paid eight
hundred and forty thousand dollars ($840,000.00) total to WSGI under the EIA.
Further, La Jolla not only received shares for this bogus amount, but also
warrants and broker fees. La Jolla should have provided funding of approximately
three million, and seven-hundred and fifty thousand dollars ($3,750,000.00) to
WSGI up to the current time.

 

(138)

 

WSGI has issued almost 85 million shares since becoming involved with La Jolla
in February 2012, and this is in addition to the millions of warrants WSGI was
forced to issue to La Jolla, which negatively impacted WSGI when viewed on a
fully diluted basis.

 

(139)

 

WSGI’s stock price has greatly decreased since becoming involved with La Jolla
in February 2012.

 

(140)

 

WSGI’s company market value has declined by approximately half of its former
valuation since becoming involved with La Jolla in February of 2012.

 

(141)

 

On information and belief, La Jolla has purposefully manipulated and shorted
WSGI’s common stock in direct violation of Section 4.11 of the SPA.

 

(142)

 

On information and belief, La Jolla has purposefully manipulated and shorted
WSGI’s stock and held back funding required by the Agreements. On information
and belief, the main reason for WSGI’s recent valuation decreased issues is
because of La Jolla’s violation of the Agreements and manipulation of WSGI’s
stock value.

 

(143)

 

On information and belief, La Jolla has a bad reputation for doing the same
things to other companies that it did to WSGI as alleged above.

 

 Page 37 of 61
COMPLAINTCase No.

 

  

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(144)

 

On information and belief, La Jolla’s fraudulent and wrongful actions set forth
herein were all part of its scheme to defraud WSGI.

 

FIRST CAUSE OF ACTION 

(Breach of Contracts) 

(All Defendants)

 

(145)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(146)

 

WSGI brings this first cause of action for Breach of Contract against all
Defendants.

 

(147)

 

WSGI and La Jolla executed, among others, the following three (3) separate
Agreements relevant to this matter: (1) the SPA (Exhibit A); (2) the EIA
(Exhibit B); and (3) the Debenture (Exhibit C).

 

(148)

 

WSGI did all, or substantially all, of the significant things that the above
referenced Agreements required of it to do.

 

(149)

 

Under Article 2, Section 2.1 of the EIA, La Jolla had an obligation to purchase
from WSGI a “minimum” of two-hundred and fifty-thousand dollars ($250,000.00) of
common stock every thirty (30) days, on a specific day of each month, pursuant
to the EIA (i.e. the Minimum Monthly Purchase Amount) beginning on the effective
date of WSGI’s Form S-1.

 

(150)

 

The Form S-1 covering the resale of fifty-million (50,000,000) shares of WSGI
Common Stock was declared effective on May 3, 2012, thereby requiring La Jolla
to make the required Minimum Monthly Purchase Amounts to WSGI pursuant to the
schedule laid out in the EIA.

 

 Page 38 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(151)

 

As alleged above, and included herein, La Jolla consistently failed to make the
required Minimum Monthly Purchase Amounts when due pursuant to the terms of the
EIA.

 

(152)

 

La Jolla repeatedly breached the EIA by not correctly funding the Company on the
specific dates required under the EIA. This breach started on the date WSGI’s
Form S-1 was declared effective, and continued on each 30-day anniversary of
such effective date for any and all further thirty-day increments that La Jolla
was required to fund to WSGI under the EIA.

 

(153)

 

La Jolla repeatedly breached the EIA by selecting times favorable to it to fund
and to convert under the Debenture, and not on the 30-day schedule required
under the EIA. On information and belief, this was done with purposeful bad
faith by La Jolla in order to manipulate the True-Up balance to be in its favor
causing a negative cash position for WSGI and thus benefitting La Jolla by
allowing them to gain the most stock and/or debt they could. This would then
allow La Jolla to underfund its commitment to WSGI despite demanding shares,
warrants and brokers fees as if La Jolla’s commitments had been fully met. La
Jolla would often incorrectly “fund” on multiple dates each month—not on the
30-day schedule required under the EIA. On information and belief, these
non-scheduled dates picked by La Jolla were dates that were going to be the most
lucrative for La Jolla.

 

(154)

 

La Jolla repeatedly breached the EIA by not funding the requisite two-hundred
and fifty thousand dollars ($250,000.00) every thirty days as required by the
EIA.

 

(155)

 

La Jolla repeatedly breached the EIA by not providing two-hundred and fifty
thousand dollars ($250,000.00) of “new” money to WSGI every thirty days pursuant
to the EIA. Instead, La Jolla repeatedly tried to use recycled old debts—e.g.
broker fees and True-Up debt owed—as new money in an attempt to satisfy their
every 30-day required funding amounts under the EIA.

 

 Page 39 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(156)

 

Under Article 4, Section 4.11 of the SPA, La Jolla is prohibited from engaging
in any short sale of WSGI’s common stock. “Short sales” are fully defined above
and included herein. On information and belief La Jolla repeatedly breached the
SPA by manipulating and engaging in short sales of WSGI’s common stock in an
effort further depress WSJI’s stock price to La Jolla’s advantage.

 

(157)

 

La Jolla repeatedly pressured and threatened WSGI to conform to La Jolla’s
wishes and needs, even when such were in violation of the Agreements. For
instance, La Jolla repeatedly told WSGI that they would not fund WSGI at all if
it invoked its right under the Debenture to exercise the True-Up Payment. On
information and belief, La Jolla acted to coerce WSGI or its related parties to
do or act as La Jolla demanded, even when such demands went against the plain
language of the Agreements, and La Jolla would threaten to send, and/or actually
did send, Default letters.

 

(158)

 

On information and belief, as a direct and proximate cause of the breaches by La
Jolla, WSGI has suffered damages including, but not limited to, lost profits,
dilution of stock, lost funding, lost market capitalization, lost alternative
investment opportunities and loss of future business potential.

 

(159)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla. The exact amount of these losses and damages will be proven at
trial, in an amount according to proof that is in excess of the jurisdiction of
this Court.

 

SECOND CAUSE OF ACTION 

(Breach of Covenant of Good Faith and Fair Dealing) 

(All Defendants)

 

(160)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

 Page 40 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(161)

 

WSGI brings this second cause of action for Breach of Covenant of Good Faith and
Fair Dealing against all Defendants.

 

(162)

 

In every contract or agreement there is an implied promise of good faith and
fair dealing. This means that each party will not do anything to unfairly
interfere with the right of any other party to receive the benefits of the
contract. WSGI claims that La Jolla violated the duty to act fairly and in good
faith.

 

(163)

 

WSGI and La Jolla entered into the Agreements. WSGI did all, or substantially
all, of the significant things that the above referenced Agreements required of
it to do.

 

(164)

 

Under Article 2, Section 2.1 of the EIA, La Jolla had an obligation to purchase
from WSGI a “minimum” of two-hundred and fifty-thousand dollars ($250,000.00) of
common stock every thirty (30) days, on a specific day of each month, pursuant
to the EIA (i.e. the Minimum Monthly Purchase Amount) beginning on the effective
date of WSGI’s Form S-1.

 

(165)

 

The Form S-1 covering the resale of fifty-million (50,000,000) shares of WSGI
Common Stock was declared effective on May 3, 2012, thereby requiring La Jolla
to make the required Minimum Monthly Purchase Amounts to WSGI pursuant to the
schedule laid out in the EIA.

 

(166)

 

As alleged above, and included herein, La Jolla consistently failed to make the
required Minimum Monthly Purchase Amounts when due pursuant to the terms of the
EIA.

 

(167)

 

La Jolla repeatedly breached the EIA by not correctly funding the Company on the
specific dates required under the EIA. This breach started on the date WSGI’s
Form S-1 was declared effective, and continued on each 30-day anniversary of
such effective date for any and all further thirty-day increments that La Jolla
was required to fund to WSGI under the EIA.

 

 Page 41 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(168)

 

La Jolla repeatedly breached the EIA by selecting times favorable to it to fund
and to convert under the Debenture, and not on the 30-day schedule required
under the EIA. On information and belief, this was done with purposeful bad
faith by La Jolla in order to manipulate the True-Up balance to be in its favor
causing a negative cash position for WSGI and thus benefitting La Jolla by
allowing them to gain the most stock and/or debt they could. This would then
allow La Jolla to underfund its commitment to WSGI despite demanding shares,
warrants and brokers fees as if La Jolla’s commitments had been fully met. La
Jolla would often incorrectly “fund” on multiple dates each month—not on the
30-day schedule required under the EIA. On information and belief, these
non-scheduled dates picked by La Jolla were dates that were going to be the most
lucrative for La Jolla.

 

(169)

 

La Jolla repeatedly breached the EIA by not funding the requisite two-hundred
and fifty thousand dollars ($250,000.00) every thirty days as required by the
EIA.

 

(170)

 

La Jolla repeatedly breached the EIA by not providing two-hundred and fifty
thousand dollars ($250,000.00) of “new” money to WSGI every thirty days pursuant
to the EIA. Instead, La Jolla repeatedly tried to use recycled old debts—e.g.
broker fees and True-Up debt owed—as new money in an attempt to satisfy their
every 30-day required funding amounts under the EIA.

 

(171)

 

Under Article 4, Section 4.11 of the SPA, La Jolla is prohibited from engaging
in any short sale of WSGI’s common stock. “Short sales” are fully defined above
and included herein. On information and belief La Jolla repeatedly breached the
SPA by manipulating and engaging in short sales of WSGI’s common stock in an
effort further depress WSJI’s stock price to La Jolla’s advantage.

 

(172)

 

La Jolla repeatedly pressured and threatened WSGI to conform to La Jolla’s
wishes and needs, even when such were in violation of the Agreements. For
instance, La Jolla repeatedly told WSGI that they would not fund WSGI at all if
it invoked its right under the Debenture to exercise the True-Up Payment. On
information and belief, La Jolla acted to coerce WSGI or its related parties to
do or act as La Jolla demanded, even when such demands went against the plain
language of the Agreements, and La Jolla would threaten to send, and/or actually
did send, Default letters.

 

 Page 42 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(173)

 

On information and belief, as a direct and proximate cause of these bad faith
breaches by La Jolla, WSGI has suffered damages including, but not limited to,
lost profits, dilution of stock, lost funding, lost market capitalization, lost
alternative investment opportunities and loss of future business potential.

 

(174)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla. The exact amount of these losses and damages will be proven at
trial, in an amount according to proof that is in excess of the jurisdiction of
this Court.

 

THIRD CAUSE OF ACTION 

(Unjust Enrichment) 

(All Defendants)

 

(175)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(176)

 

WSGI brings this third cause of action for Unjust Enrichment against all
Defendants.

 

(177)

 

Under Article 2, Section 2.1 of the EIA, La Jolla had an obligation to purchase
from WSGI a “minimum” of two-hundred and fifty-thousand dollars ($250,000.00) of
common stock every thirty (30) days, on a specific day of each month, pursuant
to the EIA (i.e. the Minimum Monthly Purchase Amount) beginning on the effective
date of WSGI’s Form S-1.

 

(178)

 

The Form S-1 covering the resale of fifty-million (50,000,000) shares of WSGI
Common Stock was declared effective on May 3, 2012, thereby requiring La Jolla
to make the required Minimum Monthly Purchase Amounts to WSGI pursuant to the
schedule laid out in the EIA.

 

 Page 43 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(179)

 

As alleged above, and included herein, La Jolla consistently failed to make the
required Minimum Monthly Purchase Amounts when due pursuant to the terms of the
EIA.

 

(180)

 

La Jolla repeatedly breached the EIA by not correctly funding the Company on the
specific dates required under the EIA. This breach started on the date WSGI’s
Form S-1 was declared effective, and continued on each 30-day anniversary of
such effective date for any and all further thirty-day increments that La Jolla
was required to fund to WSGI under the EIA.

 

(181)

 

La Jolla repeatedly breached the EIA by selecting times favorable to it to fund
and to convert under the Debenture, and not on the 30-day schedule required
under the EIA. On information and belief, this was done with purposeful bad
faith by La Jolla in order to manipulate the True-Up balance to be in its favor
causing a negative cash position for WSGI and thus benefitting La Jolla by
allowing them to gain the most stock and/or debt they could. This would then
allow La Jolla to underfund its commitment to WSGI despite demanding shares,
warrants and brokers fees as if La Jolla’s commitments had been fully met. La
Jolla would often incorrectly “fund” on multiple dates each month—not on the
30-day schedule required under the EIA. On information and belief, these
non-scheduled dates picked by La Jolla were dates that were going to be the most
lucrative for La Jolla.

 

(182)

 

La Jolla repeatedly breached the EIA by not funding the requisite two-hundred
and fifty thousand dollars ($250,000.00) every thirty days as required by the
EIA.

 

(183)

 

La Jolla repeatedly breached the EIA by not providing two-hundred and fifty
thousand dollars ($250,000.00) of “new” money to WSGI every thirty days pursuant
to the EIA. Instead, La Jolla repeatedly tried to use recycled old debts—e.g.
broker fees and True-Up debt owed—as new money in an attempt to satisfy their
every 30-day required funding amounts under the EIA.

 

 Page 44 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(184)

 

Under Article 4, Section 4.11 of the SPA, La Jolla is prohibited from engaging
in any short sale of WSGI’s common stock. “Short sales” are fully defined above
and included herein. On information and belief La Jolla repeatedly breached the
SPA by manipulating and engaging in short sales of WSGI’s common stock in an
effort further depress WSJI’s stock price to La Jolla’s advantage.

 

(185)

 

La Jolla repeatedly pressured and threatened WSGI to conform to La Jolla’s
wishes and needs, even when such were in violation of the Agreements. For
instance, La Jolla repeatedly told WSGI that they would not fund WSGI at all if
it invoked its right under the Debenture to exercise the True-Up Payment. On
information and belief, La Jolla acted to coerce WSGI or its related parties to
do or act as La Jolla demanded, even when such demands went against the plain
language of the Agreements, and La Jolla would threaten to send, and/or actually
did send, Default letters.

 

(186)

 

As described above, La Jolla actions towards WSGI were unjust.

 

(187)

 

As described above, La Jolla was unjustly enriched by its receipt of more money
and shares than it was entitled to from WSGI.

 

(188)

 

This enrichment to La Jolla was at the expense of WSGI.

 

(189)

 

On information and belief, as a direct and proximate cause of this unjust
enrichment by La Jolla, WSGI has suffered damages including, but not limited to,
lost profits, dilution of stock, lost funding, lost market capitalization, lost
alternative investment opportunities and loss of future business potential.

 

(190)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla. The exact amount of these losses and damages will be proven at
trial, in an amount according to proof that is in excess of the jurisdiction of
this Court.

 

 Page 45 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

FOURTH CAUSE OF ACTION

(Breach of Fiduciary Duty) 

(All Defendants)

 

(191)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(192)

 

WSGI brings this fourth cause of action for Breach of Fiduciary Duty against all
Defendants.

 

(193)

 

Pursuant to the Agreements, La Jolla had a fiduciary duty to WSGI. In light of
the Agreements, they had a duty to act with the utmost good faith and in the
best interests of WSGI.

 

(194)

 

Under Article 2, Section 2.1 of the EIA, La Jolla had an obligation to purchase
from WSGI a “minimum” of two-hundred and fifty-thousand dollars ($250,000.00) of
common stock every thirty (30) days, on a specific day of each month, pursuant
to the EIA (i.e. the Minimum Monthly Purchase Amount) beginning on the effective
date of WSGI’s Form S-1.

 

(195)

 

The Form S-1 covering the resale of fifty-million (50,000,000) shares of WSGI
Common Stock was declared effective on May 3, 2012, thereby requiring La Jolla
to make the required Minimum Monthly Purchase Amounts to WSGI pursuant to the
schedule laid out in the EIA.

 

(196)

 

As alleged above, and included herein, La Jolla consistently failed to make the
required Minimum Monthly Purchase Amounts when due pursuant to the terms of the
EIA.

  

 Page 46 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(197)

 

La Jolla repeatedly breached the EIA by not correctly funding the Company on the
specific dates required under the EIA. This breach started on the date WSGI’s
Form S-1 was declared effective, and continued on each 30-day anniversary of
such effective date for any and all further thirty-day increments that La Jolla
was required to fund to WSGI under the EIA.

 

(198)

 

La Jolla repeatedly breached the EIA by selecting times favorable to it to fund
and to convert under the Debenture, and not on the 30-day schedule required
under the EIA. On information and belief, this was done with purposeful bad
faith by La Jolla in order to manipulate the True-Up balance to be in its favor
causing a negative cash position for WSGI and thus benefitting La Jolla by
allowing them to gain the most stock and/or debt they could. This would then
allow La Jolla to underfund its commitment to WSGI despite demanding shares,
warrants and brokers fees as if La Jolla’s commitments had been fully met. La
Jolla would often incorrectly “fund” on multiple dates each month—not on the
30-day schedule required under the EIA. On information and belief, these
non-scheduled dates picked by La Jolla were dates that were going to be the most
lucrative for La Jolla.

 

(199)

 

La Jolla repeatedly breached the EIA by not funding the requisite two-hundred
and fifty thousand dollars ($250,000.00) every thirty days as required by the
EIA.

 

(200)

 

La Jolla repeatedly breached the EIA by not providing two-hundred and fifty
thousand dollars ($250,000.00) of “new” money to WSGI every thirty days pursuant
to the EIA. Instead, La Jolla repeatedly tried to use recycled old debts—e.g.
broker fees and True-Up debt owed—as new money in an attempt to satisfy their
every 30-day required funding amounts under the EIA.

 

(201)

 

Under Article 4, Section 4.11 of the SPA, La Jolla is prohibited from engaging
in any short sale of WSGI’s common stock. “Short sales” are fully defined above
and included herein. On information and belief La Jolla repeatedly breached the
SPA by manipulating and engaging in short sales of WSGI’s common stock in an
effort further depress WSJI’s stock price to La Jolla’s advantage.

 

 Page 47 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(202)

 

La Jolla repeatedly pressured and threatened WSGI to conform to La Jolla’s
wishes and needs, even when such were in violation of the Agreements. For
instance, La Jolla repeatedly told WSGI that they would not fund WSGI at all if
it invoked its right under the Debenture to exercise the True-Up Payment. On
information and belief, La Jolla acted to coerce WSGI or its related parties to
do or act as La Jolla demanded, even when such demands went against the plain
language of the Agreements, and La Jolla would threaten to send, and/or actually
did send, Default letters.

 

(203)

 

La Jolla breached its fiduciary duties to WSGI through the above actions. La
Jolla’s actions were not in accordance with their duty to act with the utmost
good faith and in the best interests of WSGI.

 

(204)

 

On information and belief, as a direct and proximate cause of this unjust
enrichment by La Jolla, WSGI has suffered damages including, but not limited to,
lost profits, dilution of stock, lost funding, lost market capitalization, lost
alternative investment opportunities and loss of future business potential.

 

(205)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla. The exact amount of these losses and damages will be proven at
trial, in an amount according to proof that is in excess of the jurisdiction of
this Court.

 

fifth CAUSE OF ACTION 

(Common Count – Open Book Account) 

(All Defendants)

 

(206)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(207)

 

WSGI brings this fifth cause of action for Open Book Account against all
Defendants.

 

 Page 48 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(208)

 

WSGI claims that La Jolla owes money to WSGI on an open book account.

 

(209)

 

WSGI and La Jolla entered into financial transactions memorialized in the
Agreements. These Agreements stated, in part, that La Jolla owed WSGI a certain
amount of funds every 30-days beginning on the effective date of WSGI’s Form
S-1, which was on May 3, 2012.

 

(210)

 

WSGI kept an account of the amounts paid to WSGI and the amounts owed by WSGI
involved in each of these transactions.

 

(211)

 

La Jolla owes WSGI money on the account.

 

(212)

 

That amount of money owed to WSGI is known to WSGI.

 

SIXTH CAUSE OF ACTION

(Common Count – Account Stated)

(All Defendants)

 

(213)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(214)

 

WSGI brings this sixth cause of action for Account Stated against all
Defendants.

 

(215)

 

WSGI claims that La Jolla owes money to WSGI on an account stated.

 

(216)

 

WSGI and La Jolla entered into financial transactions memorialized in the
Agreements. These Agreements stated, in part, that La Jolla owed WSGI a certain
amount of funds every 30-days beginning on the effective date of WSGI’s Form
S-1, which was on May 3, 2012.

 

 Page 49 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(217)

 

WSGI and La Jolla, by words, conduct and/or through a written agreement, agreed
that the two-hundred and fifty thousand dollar ($250,000) amount stated in the
Agreements was the correct amount owed to WSGI every thirty (30) days beginning
on the effective date of WSGI’s Form S-1, which was on May 3, 2012.

 

(218)

 

La Jolla, by words, conduct and/or through a written agreement, promised to pay
Plaintiff the two-hundred and fifty thousand dollar ($250,000) amount stated in
the Agreements to WSGI every thirty (30) days beginning on the effective date of
WSGI’s Form S-1, which was on May 3, 2012.

 

(219)

 

La Jolla has failed to pay the amount owed pursuant to the Agreements.

 

(220)

 

That amount of money owed to WSGI is known to WSGI. 

 

SEVENTH CAUSE OF ACTION 

(Intentional Misrepresentation) 

(All Defendants)

 

(221)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(222)

 

WSGI brings this seventh cause of action for Intentional Misrepresentation
against all Defendants.

 

(223)

 

WSGI claims that La Jolla made fraudulent and false representations that harmed
WGSI.

 

 Page 50 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(224)

 

In 2011 and 2012, WSGI and La Jolla had discussions about La Jolla’s possible
financial investment in WSGI. La Jolla communicated to WSGI that its intentions
were to take a long-term equity position in WSGI, to provide funds necessary to
help WSGI grow its business according to the schedule in the EIA, and to convert
debt into stock of WSGI as it continued to fund WSGI’s financial needs. Further,
La Jolla promised that it would specifically structure the Agreements with WSGI
in a way that all parties would benefit.

 

(225)

 

As more thoroughly explained above, and incorporated herein, from the beginning
of the relationship with La Jolla, La Jolla has made fraudulent
misrepresentations to WSGI.

 

(226)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would abide by the terms of the Agreements.

 

(227)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would in fact pay two-hundred and fifty
thousand dollars ($250,000.00) every thirty (30) days in accordance with the
EIA.

 

(228)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently manipulate WSGI’s
stock price for the benefit of La Jolla.

 

(229)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently engage in Short Sales
of WSGI’s stock in violation of the SPA.

 

(230)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently cause WSGI’s stock
price to decline by dumping millions of shares on the market at a lower price.

 

(231)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently initiate fundings and
Debentures conversions only at the times that it worked in the favor of La
Jolla.

 

 Page 51 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(232)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not purposely harm, financially or
otherwise, WSGI’s business.

 

(233)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not purposely withhold from WSGI the
funds needed to operate and grow its business.

 

(234)

 

La Jolla intended that WSGI rely upon these, and other, misrepresentations. La
Jolla knew, or should have known, that its misrepresentations to WSGI, as laid
out above, were in fact untrue when those misrepresentations were made.

 

(235)

 

WSGI reasonably relied upon these, and other, misrepresentations made by La
Jolla to WSGI’s detriment.

 

(236)

 

On information and belief, as a direct and proximate cause of these bad faith
breaches by La Jolla, WSGI has suffered damages including, but not limited to,
lost profits, dilution of stock, lost funding, lost market capitalization, lost
alternative investment opportunities and loss of future business potential.

 

(237)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla. The exact amount of these losses and damages will be proven at
trial, in an amount according to proof that is in excess of the jurisdiction of
this Court.

 



 Page 52 of 61
COMPLAINTCase No.

 

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

EIGHTH CAUSE OF ACTION

(Fraud in the Inducement – Cal. Code Section 1710)

(All Defendants)

 

(238)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(239)

 

WSGI brings this eighth cause of action for Fraud in the Inducement against all
Defendants.

 

(240)

 

WSGI claims that La Jolla made fraudulent and false representations, and
omissions, regarding the Agreements, and the enforcement thereof. La Jolla made
misleading statements that caused WSGI to sign the Agreements, and proceed with
the financial relationship, with La Jolla.

 

(241)

 

In 2011 and 2012, WSGI and La Jolla had discussions about La Jolla’s possible
financial investment in WSGI. La Jolla communicated to WSGI that its intentions
were to take a long-term equity position in WSGI, to provide funds necessary to
help WSGI grow its business according to the schedule in the EIA, and to convert
debt into stock of WSGI as it continued to fund WSGI’s financial needs. Further,
La Jolla promised that it would specifically structure the Agreements with WSGI
in a way that all parties would benefit.

 

(242)

 

As more thoroughly explained above, and incorporated herein, from the beginning
of the relationship with La Jolla, La Jolla fraudulently induced WSGI, through
their factual omissions to them, to sign the Agreements. La Jolla, in inducing
WSGI to sign the Agreements, omitted material facts including, but not limited
to, that La Jolla had no intention of performing their contractual commitments
under the Agreements. Those omissions by La Jolla were only made to fraudulently
induce WSGI into signing the Agreements.

 



 Page 53 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(243)

 

As more thoroughly explained above, and incorporated herein, from the beginning
of the relationship with La Jolla, La Jolla fraudulently induced WSGI, through
their false assurances to WSGI in 2011 and 2012, to sign the Agreements. The
claims and promises by La Jolla relating to its future actions and relationship
with WSGI were known to La Jolla to be false when those representations were in
fact made. These false assurances were either made orally or in writing. Those
statements were only made to fraudulently induce WSGI into signing the
Agreements.

 

(244)

 

As more thoroughly explained above, and incorporated herein, La Jolla
fraudulently misrepresented that it would abide by the terms of the Agreements.

 

(245)

 

As more thoroughly explained above, and incorporated herein, La Jolla
fraudulently misrepresented that it would in fact pay two-hundred and fifty
thousand dollars ($250,000.00) every thirty (30) days in accordance with the
EIA.

 

(246)

 

As more thoroughly explained above, and incorporated herein, La Jolla
fraudulently misrepresented that it would not fraudulently manipulate WSGI’s
stock price for the benefit of La Jolla.

 

(247)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently engage in Short Sales
of WSGI’s stock in violation of the SPA.

 

(248)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently cause WSGI’s stock
price to decline by dumping millions of shares on the market at a lower price.

 

(249)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not fraudulently initiate fundings and
Debentures conversions only at the times that it worked in the favor of La
Jolla.

 



 Page 54 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(250)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not purposely harm, financially or
otherwise, WSGI’s business.

 

(251)

 

As more thoroughly explained above, and incorporated herein, La Jolla has
fraudulently misrepresented that it would not purposely withhold from WSGI the
funds needed to operate and grow its business.

 

(252)

 

La Jolla intended that WSGI rely upon these and other misrepresentations and/or
the failures to give notice of material facts and other omissions, when agreeing
to the terms of the Agreements. La Jolla knew, or should have known, that its
misrepresentations to WSGI, as laid out above, were in fact untrue when those
misrepresentations were made.

 

(253)

 

WSGI reasonably relied upon these and other misrepresentations, and/or the
failures to give notice of material facts and other omissions, made by La Jolla
when agreeing to the Agreements. WSGI reasonably relied upon these, and other,
misrepresentations made by La Jolla to WSGI’s detriment.

 

(254)

 

On information and belief, as a direct and proximate cause of these bad faith
breaches by La Jolla, WSGI has suffered damages including, but not limited to,
lost profits, dilution of stock, lost funding, lost market capitalization, lost
alternative investment opportunities and loss of future business potential.

 

(255)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla’s misrepresentations and/or omissions. The exact amount of these
losses and damages will be proven at trial, in an amount according to proof that
is in excess of the jurisdiction of this Court.

 

(256)

 

As a remedy for this cause of action, WSGI asks that the Agreements, which WSGI
was fraudulently induced to sign, are deemed void by the Court.

 

 Page 55 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

NINTH CAUSE OF ACTION 

(Manipulation and Fraud Under the Exchange Act Section 10[b], and 17 CFR
240.10b-5) 

(All Defendants)

 

(257)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(258)

 

WSGI brings this ninth cause of action for Manipulation and Fraud against all
Defendants.

 

(259)

 

Securities and Exchange Act of 1934 (“Exchange Act”) Section 10(b), provides, in
relevant part,

 

It shall be unlawful for any person, directly or indirectly, by the use of any
means or instrumentality of interstate commerce or of the mails, or of any
facility of any national securities exchange. . .

 

(b) To use or employ, in connection with the purchase or sale of any security
registered on a national securities exchange or any security not so registered,
or any securities-based swap agreement (as defined in section 206B of the
Gramm-Leach-Bliley Act), any manipulative or deceptive device or contrivance in
contravention of such rules and regulations as the Commission may prescribe as
necessary or appropriate in the public interest or for the protection of
investors.

 

(260)

 

In 17 CFR 240.10b-5 (“Rule 10b-5”), entitled “Employment of Manipulative and
Deceptive Devices,” it states in pertinent part:

 

It shall be unlawful for any person, directly or indirectly, by the use of any
means or instrumentality of interstate commerce, or of the mails or of any
facility of any national securities exchange,

 

(a) To employ any device, scheme, or artifice to defraud,

 

(b) To make any untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading, or

 

(c) To engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person, in connection with the
purchase or sale of any security.

 

 Page 56 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(261)

 

As more thoroughly explained above, and incorporated herein, on information and
belief, La Jolla has employed a scheme to not only defraud WSGI and capitalize
to the fullest in light of its position vis a vis WSGI, but also to defraud the
public.

 

(262)

 

As more thoroughly explained above, and incorporated herein, on information and
belief, La Jolla acted fraudulently and deceitfully when purchasing and selling
WSGI’s common stock.

 

(263)

 

As more thoroughly explained above, and incorporated herein, on information and
belief, during its relationship with WSGI, La Jolla was consistently and
constantly buying WSGI’s shares at a deep discount—and were able to receive
additional shares depending on when La Jolla chose to issue their conversion
notices—and short selling those shares and dumping large volumes of shares into
the market to manipulate the stock prices to their advantage. This resulted in a
drastic windfall for La Jolla, and consistent damage to WSGI.

 

(264)

 

As more thoroughly explained above, and incorporated herein, on information and
belief, La Jolla was consistently and constantly during their relationship with
WSGI manipulating WSGI’s common stock price. On information and belief, this
manipulation would allow La Jolla to keep WSGI’s common stock price artificially
low for the benefit of La Jolla. Further, on information and belief, this
manipulation allowed La Jolla to enjoy other unwarranted benefits including, but
not limited to, allowing La Jolla to gain more debt to use as recycled “funding”
to WSGI, thereby not having to actually fund WSGI. This conduct also violated
the Agreements.

 

(265)

 

All of WSGI’s losses and damages complained of herein are attributable directly
to La Jolla’s violations, and related misrepresentations, of the aforementioned
laws. The exact amount of these losses and damages will be proven at trial, in
an amount according to proof that is in excess of the jurisdiction of this
Court.

 

 Page 57 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

TENTH CAUSE OF ACTION 

(Violation of California Business and Professions Code Section 17200) 

(All Defendants)

 

(266)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(267)

 

WSGI brings this tenth cause of action for Violation of California Business and
Professions Code Section 17200 against all Defendants.

 

(268)

 

By engaging in the illegal and wrongful acts set forth above, La Jolla has
engaged in unlawful, unfair and fraudulent business practices in violation of
California Business and Professions Code Section 17200.

 

(269)

 

La Jolla has implemented fraudulent and deceitful schemes and tactics when
buying and selling stock in violation of Exchange Act Section 10[b] and 17 CFR
240.10b-5.

 

(270)

 

As a direct and proximate result of La Jolla’s violation of California Business
and Professions Code Section 17200, La Jolla has been wrongfully enriched in an
amount to be proven at trial and WSGI is entitled to restitution on that amount.

 

(271)

 

Plaintiff is further entitled to injunctive relief to prohibit further
violations of California Business and Professions Code Section 17200. La Jolla
should be enjoined from continuing the acts and/or omissions alleged above and
from taking any other actions which would constitute a violation of California
Business and Professions Code Section 17200.

 



 Page 58 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

eleventh CAUSE OF ACTION

(Declaratory Relief)

(All Defendants)

 

(272)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(273)

 

WSGI brings this eleventh cause of action for Declaratory Relief against all
Defendants.

 

(274)

 

As more thoroughly explained above, and incorporated herein, WSGI contends that
due to La Jolla’s repeated violations of the law as well as the fraudulent
misrepresentations and omissions as alleged above in inducing WSGI to sign the
Agreements, the Court should find:

 

(a)WSGI is entitled to rescind the Agreements; and

 

(b)WSGI is entitled to recover the compensatory damages alleged above.

 

(275)

 

On information and belief, WSGI alleges that all Defendants would contest these
actions and WSGI’s contentions as stated above. Accordingly, a judicial
declaration from this Court is necessary to determine the rights and obligations
of the parties.

 

TWELfTH CAUSE OF ACTION

(Injunctive Relief)

(All Defendants)

 

(276)

 

WSGI incorporates and re-alleges all allegations of all paragraphs above as if
set out verbatim at length.

 

(277)

 

WSGI brings this twelfth cause of action for Injunctive Relief against all
Defendants.

 

(278)

 

Article 5, Section 5.2 of the Debenture, states,

 

Acceleration of Maturity; Rescission and Annulment.  If an Event of Default
occurs and is continuing, then and in every such case the Holder may, in
Holder’s sole and absolute discretion, send a notice in writing to the Company,
and if the Event of Default has not been cured within fifteen (15) Business Days
following the delivery of such default notice to the Company by the Holder, the
Holder may rescind any outstanding Conversion Notice and declare that any or all
amounts owing or otherwise outstanding under this Debenture are immediately due
and payable and upon any such declaration this Debenture or such portion
thereof, as applicable, shall become immediately due and payable in cash in an
amount equal to one hundred ten percent (110%) of the sum of (i) the unconverted
Principal Amount thereof, plus (ii) all accrued and unpaid interest thereon to
the date of payment

 

 Page 59 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

(279)

 

As explained above, on information and belief, La Jolla has acted in a
fraudulent and deceptive manner in violating the material provisions of the
Agreements.

 

(280)

 

As explained above, on information and belief, if not enjoined by this Court, La
Jolla will continue to enforce the Agreements, agreements that are based on
fraud and manipulation as described above.

 

(281)

 

As explained above, on information and belief, if not enjoined by this Court, La
Jolla will continue to enforce the Agreement, which is now presently, and will
in the future, cause further irreparable harm to WSGI. Currently, WSGI is now
losing, and will continue to lose, business profits if the Court does not enjoin
La Jolla’s enforcement of the Agreements. Further, WSGI will be forced to pay La
Jolla penalties under Article 5, Section 5.2 of the Debenture if WSGI refuses to
comply with the onerous and fraudulent agreed upon terms of the Agreements.

 

(282)

 

WSGI does not have a plain, speedy, and adequate remedy in the ordinary course
of the law other than gaining this injunction as soon as possible.

 

DEMAND FOR JURY TRIAL

 

Pursuant to Federal Rules of Civil Procedure Rule 38, WSGI hereby demands a
trial by jury in this action of all issues so triable.

 

prayer

 

WHEREFORE, Plaintiff WSGI prays:

 

 Page 60 of 61
COMPLAINTCase No.

 

 

Law Offices of 

Weisberg & Miller 

654 Sacramento Street · third floor · San Francisco · CA 94111

phone 415·296·7070 fax 415·296·7060

 

1.For a permanent injunction releasing both sides from any requirement to uphold
the Agreements;

 

2.For judgment against all Defendants, jointly and severally, for any and all
general and special damages in an amount according to proof;

 

3.For punitive damages;

 

4.For pre and post judgment interest at the maximum amount allowed by law;

 

5.For attorney’s fees and costs pursuant to Article 6, Section 6.10 of the
Debenture; and

 

6.For any such other and further relief as the Court deems necessary and proper.

 

  WEISBERG & MILLER

 

Dated: July 25, 2013     By: Craig S. Miller,     Attorneys for Plaintiff

 



 Page 61 of 61
COMPLAINTCase No.

